Case: 20-50054       Document: 00515557542            Page: 1      Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                              September 9, 2020
                                     No. 20-50054                                Lyle W. Cayce
                                   Summary Calendar                                   Clerk



   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Joshua Cato,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 7:19-CR-139-1


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Joshua Cato appeals his guilty plea conviction and the sentence of 192
   months of imprisonment imposed for conspiracy to possess with intent to
   distribute and distribute a controlled substance, namely 50 grams or more of
   actual methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) &


          *
             Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5TH CIRCUIT RULE 47.5.4.
Case: 20-50054      Document: 00515557542            Page: 2    Date Filed: 09/09/2020




                                      No. 20-50054


   846. Cato argues that (1) the district court lacked subject matter jurisdiction
   because the indictment was deficient in that it did not charge an offense; (2)
   the district court erred in concluding that his guilty plea was knowing and
   voluntary because the magistrate judge (MJ) did not define the term
   “conspiracy” and the factual basis was insufficient; (3) the Government
   breached the terms of the plea agreement by arguing for an upward
   departure; and (4) the district court erred in sentencing him based on a
   quantity of actual methamphetamine because the Government failed to prove
   that the substance at issue was actual methamphetamine. In response, the
   Government asserts that Cato’s claims are without merit and further asserts
   that the waiver of appeal provision in Cato’s written plea agreement bars
   review of Cato’s sentencing claim.
          Cato did not challenge the sufficiency of the indictment before the
   district court; therefore, we review for plain error only. United States v.
   Fairley, 880 F.3d 198, 206 (5th Cir. 2018). A district court’s jurisdiction is
   based upon the charging instrument stating an offense “cognizable under the
   authority of the United States.” United States v. Cotton, 535 U.S. 625, 630-
   31 (2002) (internal quotation marks and citation omitted). Defects in an
   indictment “do not deprive a court of its power to adjudicate a case”; thus,
   a defective indictment is not a jurisdictional defect. See id. at 630. Because,
   as discussed infra, Cato entered a knowing and voluntary guilty plea, he has
   waived review of all nonjurisdictional defects in the proceedings. See United
   States v. Glinsey, 209 F.3d 386, 392 (5th Cir. 2000).
          “A district court’s acceptance of a guilty plea is a factual finding which
   is generally reviewed under the clear error standard.” United States v.
   Garcia-Paulin, 627 F.3d 127, 131 (5th Cir. 2010). However, because Cato
   failed to challenge his guilty plea on the basis that it lacked an adequate factual
   basis, review is for plain error only. United Sates v. Nepal, 894 F.3d 204, 208
   (5th Cir. 2018). Under plain error review, this Court considers the entire



                                           2
Case: 20-50054      Document: 00515557542           Page: 3     Date Filed: 09/09/2020




                                     No. 20-50054


   record in assessing whether there is an adequate factual basis for a guilty plea.
   United States v. Vonn, 535 U.S. 55, 74-75 (2002). In simple cases, such as
   conspiracy to possess with intent to distribute, it is generally sufficient that a
   reading of the indictment is followed by allowing the defendant an
   opportunity to ask questions. See United States v. Green, 882 F.2d 999, 1005
   (5th Cir. 1989); United States v. Jack, 686 F.2d 226, 229-30 (5th Cir. 1982).
   The assertions made in Cato’s plea agreement, along with the solemn
   declarations made during his rearraignment, carry a strong presumption of
   truth and regularity and indicate that Cato understood the nature of the
   charges against him. See United States v. McKnight, 570 F.3d 641, 649 (5th
   Cir. 2009); Hobbs v. Blackburn, 752 F.2d 1079, 1081 (5th Cir. 1985).
          Furthermore, the factual basis recited in the plea agreement, as well
   as the facts adduced from the record, including the presentence report --- to
   which Cato did not object and which was adopted by the district court ---
   establish every element of the offense to which Cato pleaded guilty. See
   United States v. Franklin, 561 F.3d 398, 402 (5th Cir. 2009); United States v.
   Hildenbrand, 527 F.3d 466, 475 (5th Cir. 2008); United States v. Baymon, 312
F.3d 725, 727 (5th Cir. 2002); United States v. Adams, 961 F.2d 505, 512 (5th
   Cir. 1992). Cato does not demonstrate that he would not have pleaded guilty
   but for the omission of an adequate factual basis. United States v. Dominguez
   Benitez, 542 U.S. 74, 83 (2004). Accordingly, he cannot show that the district
   court committed error, plain or otherwise, in concluding that his guilty plea
   was knowing and voluntary. Nepal, 894 F.3d at 208.
          Because Cato did not allege that the Government breached the plea
   agreement in the district court, we review for plain error only. United States
   v. Kirkland, 851 F.3d 499, 502-03 (5th Cir. 2017). Even in light of the MJ’s
   misstatement regarding the Government’s promise to advocate for a
   sentence at the low end of the calculated guidelines range, the Government’s
   assertion at sentencing that Cato’s behavior throughout the proceedings




                                           3
Case: 20-50054      Document: 00515557542         Page: 4   Date Filed: 09/09/2020




                                   No. 20-50054


   could warrant an upward departure is not inconsistent with the Cato’s
   “reasonable understanding of the agreement.” United States v. Lewis, 476
F.3d 369, 387-88 (5th Cir. 2007) (quoting United States v. Valencia, 985 F.2d
758, 761 (5th Cir. 1993)).
          The record reveals that Cato read and understood the plea agreement,
   which contained an “explicit, unambiguous waiver of appeal.” United States
   v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005). Thus, Cato’s appeal waiver
   was knowing and voluntary. See United States v. Higgins, 739 F.3d 733, 736
   (5th Cir. 2014); FED. R. CRIM. P. 11(b)(1)(N). Accordingly, he is bound by it
   unless the Government breached the plea agreement. See United States v.
   Gonzalez, 309 F.3d 882, 886 (5th Cir. 2002) (stating that where the
   Government has breached a plea agreement, the defendant is necessarily
   released from any waiver provision contained therein). The Government did
   not breach the plea agreement, and Cato does not argue that the waiver of
   appeal provision is otherwise invalid. Accordingly, we decline to address
   Cato’s sentencing claim.       The judgment of the district court is
   AFFIRMED.




                                        4